DISSENTING OPINION
TURGEON, J.,
March 21, 1997 — I dissent to that portion of the panel’s opinion which has dismissed plaintiff’s claim against defendant Peregrin for clergy malpractice. The majority is correctly concerned that establishing a standard of care in clergy malpractice claims may impermissibly entangle the courts in religious matters. However, at this stage of the pleadings, under the facts as alleged in this case, such concerns are unwarranted. Accordingly, I would overrule the demurrer.
I find persuasive the reasoning set forth by a New Jersey appellate court in a similar case. F.G. v. MacDonnell, 677 A.2d 258 (N.J.Super.A.D. 1996), appeal granted, 683 A.2d 1159 (1996). In MacDonnell, the court upheld a clergy malpractice action asserted against an Episcopalian rector for exploiting his counselee’s *384emotional vulnerabilities and inducing her to engage in sexual acts with him. The court stated as follows:
“We conclude that one test to determine whether a cause of action against a cleric is cognizable in civil court is whether adjudication of the claim requires an evaluation of dogma or ritual, or other matters of purely ecclesiastical concern. In the present case, it is unlikely that defendants will assert that sex with a counselee by a pastoral counselor is sanctioned by or somehow involves tenets of the Episcopalian church, or would otherwise create an entanglement with religious beliefs or rituals of First Amendment concern, (citations omitted)
“Moreover, there is a bright line between counseling culminating in a sexual relationship with a counselee and other types of harms allegedly resulting from a failed counseling relationship.” Id. at 263.
The court perceived “no impenetrable barrier, on the limited record before [it], to establishing a standard of care applicable to cleric-counselors in the context of an allegation that the counselor used his position to sexually exploit the counselee.” Id. at 264.
Similarly, it is unlikely that defendant Peregrin will assert that sex with a counselee is sanctioned by or somehow involves tenets of the Catholic church, or would otherwise create an entanglement with religious dogma or rituals of purely ecclesiastical concern which will implicate the First Amendment. Accordingly, I would overrule the demurrer to clergy malpractice in Count VI of the complaint.